DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/30/2022 has been entered and claims 2-10 are new,  thus claims 1-10 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 	The amendment to claim 1 overcomes the previous nonstatutory double patenting rejection over claim 1 of patent no. 10,811,489, therefore the nonstatutory double patenting rejection over claim 1 of patent no. 10,811,489 is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 4, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,541,294.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 and 6 in combination is broader and obvious over the combination of claims 1 and 3. Claims 1 and 3 of patent no. 10,541,294 teaches all the limitations of claims 1,4 and 6 except for the recitation of organic light-
emitting device on a substrate and a contact line. However, it is well-known in the art to have an organic light-emitting device on a substrate and the second additional line mentioned in patent no. 10,541,294 would obviously be the contact line mentioned in claim 1. See the table below for claim to claim comparison. 	Claims 7-10 of the current application have the same limitations as claims 4-7 of patent no. 10,541,294 – see table below.

             Current Application
          Patent No. 10,541,294
1. An organic light-emitting display device comprising: a plurality of pixels, at least one of the plurality of pixels comprising an organic light-
emitting device on a substrate, 
the organic light-emitting device comprising a pixel electrode, an organic emission layer, and an opposing electrode; a pixel defining layer covering the pixel electrode defining a light-emission region by having an opening which exposes a portion of the pixel electrode; 
a driving voltage line, a data line, and a contact line overlapping the pixel electrode; and an insulating layer over the driving voltage line, the data line, and the contact line, the insulating layer being disposed below the pixel electrode, 
wherein one of the driving voltage line, the data line, and the contact line passes through the center point of the opening as a reference line, 




and the remaining ones of the driving line, the data line, and the contact line are symmetrically disposed with respect to the reference line in a plan view.
4. The organic light-emitting display device of claim 1, wherein the reference
line extends in a first direction in a plan view, and the opening is shifted to one side of the pixel electrode in a second direction, which is perpendicular to the first direction in the plan view.6. The organic light-emitting display device of claim 1, the driving voltage
line, the data line, and the contact line are disposed on a same layer.


1. An organic light-emitting display device, comprising: a plurality of pixels, at least one of the plurality of pixels comprising: 

an organic light-emitting device comprising a pixel electrode, an organic emission layer, and an opposing electrode; a pixel defining layer covering 

wherein: the reference line overlaps with a center point of the opening, the opening is shifted to one side of the pixel electrode in a second direction, which is perpendicular to the first direction in a plan view;reference line, respectively, and are on a same layer on which the reference line is arrangedthe reference line is a driving voltage line configured to transmit a driving voltage to each pixel, and the first additional line is a data line configured to transmit a data signal to each pixel.
8. The organic light-emitting display device of claim 7, wherein: each of the plurality of pixels further comprises a storage capacitor overlapping with the driving thin film transistor and comprising a first electrode and a second electrode; and the first electrode is integrally formed with the driving gate electrode.  

4. The organic light-emitting display device of claim 3, wherein: each of the plurality of pixels further comprises a storage capacitor overlapping with the driving thin film transistor and comprising a first electrode and a second electrode, and the first electrode is integrally formed with the driving gate electrode.
9. The organic light-emitting display device of claim 8, wherein: the driving thin film transistor comprises a driving semiconductor layer arranged under the driving gate electrode and insulated from the driving gate electrode by a first gate insulating layer; and a second gate insulating layer is arranged between the first electrode and the second electrode.

5. The organic light-emitting display device of claim 4, wherein: the driving thin film transistor comprises a driving semiconductor layer arranged under the driving gate electrode and insulated from the driving gate electrode by a first gate insulating layer, and a second gate insulating layer is arranged between the first electrode and the second electrode.
10. The organic light-emitting display device of claim 9, wherein the second electrode is connected to the contact line via a contact hole.

6. The organic light-emitting display device of claim 4, wherein the second electrode is connected to the reference line via a contact hole.
7. The organic light-emitting display device of claim 1, wherein: each of the plurality of pixels further comprises a driving thin film transistor arranged on a substrate and comprising a driving gate electrode; and at least a portion of the pixel electrode overlaps with the driving gate electrode.

7. The organic light-emitting display device of claim 1, wherein: each of the plurality of pixels further comprises a driving thin film transistor arranged on a substrate and comprising a driving gate electrode, and at least a portion of the pixel electrode overlaps with the driving gate electrode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892